Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6, 7, 8, 11, 13, 14,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Laine et al. (WO 2010/118145A2, hereinafter Laine) in view of Teoh et al. (US 2004/0003044A1, hereinafter Teoh).
Regarding claim 1, Laine discloses:  A method for using a digital classroom to teach a plurality of students, comprising the steps of: receiving by the digital classroom over the Internet:
 i) a teacher video stream and a teacher audio stream from a teacher client device operated by a teacher, and
ii) a student video stream and a student audio stream from each student client device in a plurality of student client devices operated by a student in a plurality of students; displaying by the digital classroom on the teacher client device and the plurality of student client devices:
 i) the teacher video stream in a teacher tile, and
ii) the student video stream in a student tile for each student in the plurality of students;
communicating by the digital classroom to the teacher client device and the plurality of student client devices:
 i) the teacher audio stream from the teacher, and
 ii) the student audio stream from each student in the plurality of students, except the teacher audio stream is not sent to the teacher client device and each student audio stream is not sent to the student client device creating the student audio stream;
receiving by the digital classroom from the teacher client device a selection of:
 i) a first two or more students in the plurality of students for a breakout in a first breakout room, and
ii) a second two or more students in the plurality of students for the breakout in a second breakout room, wherein no student in the plurality of students is in more than one breakout room;
 receiving by the digital classroom from the teacher client device a selected duration of the breakout;
disabling by the digital classroom the student audio stream of every student in the plurality of students not in the first breakout room to the first two or more students in the first breakout room for the duration of the breakout; and
disabling by the digital classroom the student audio stream of every student in the plurality of students not in the second breakout room to the second two or more students in the second breakout room for the duration of the breakout (figs. 1-9; page 3 lines 12-17; page 5 lines 12-31; page 8 lines 24-30; page 9 lines 1-30; page 10 lines 18-31; page 12 lines 27-30; page 19 lines 21-34; page 20 lines 1-12; page 23 lines 11-21; page 24 lines 16-31; page 25 lines 1-34; page 26 lines 1-34; page 27 lines 1-30).
	Laine differs from claim 1 in that he does not specifically disclose underlined part of claim limitations such as: disabling by the digital classroom the student audio stream of every student in the plurality of students not in the first breakout room to the first two or more students in the first breakout room for the duration of the breakout; and
disabling by the digital classroom the student audio stream of every student in the plurality of students not in the second breakout room to the second two or more students in the second breakout room for the duration of the breakout.
However, Teoh discloses: disabling by the digital classroom the student audio stream of every student in the plurality of students not in the first breakout room to the first two or more students in the first breakout room for the duration of the breakout; and
disabling by the digital classroom the student audio stream of every student in the plurality of students not in the second breakout room to the second two or more students in the second breakout room for the duration of the breakout (fig. 6; paragraphs: 0076-0077).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Laine’s system to provide for the following: disabling by the digital classroom the student audio stream of every student in the plurality of students not in the first breakout room to the first two or more students in the first breakout room for the duration of the breakout; and
disabling by the digital classroom the student audio stream of every student in the plurality of students not in the second breakout room to the second two or more students in the second breakout room for the duration of the breakout as this arrangement would facilitate to maintain privacy among different groups while communicating as taught by Teoch.

Regarding claim 8, Laine discloses: A method for using a digital classroom to teach a plurality of students, comprising the steps of:
receiving by the digital classroom over the Internet:
i) a teacher video stream and a teacher audio stream from a teacher client device operated by a teacher, and
ii) a student video stream and a student audio stream from each student client device in a plurality of student client devices operated by a student in a plurality of students;
displaying by the digital classroom on the teacher client device and the plurality of student client devices:
i) the teacher video stream in a teacher tile, and
 ii) the student video stream in a student tile for each student in the plurality of students;
 communicating by the digital classroom to the teacher client device and the plurality of student client devices:
 i) the teacher audio stream from the teacher, and
ii) the student audio stream from each student in the plurality of students, except the teacher audio stream is not sent to the teacher client device and each student audio stream is not sent to the student client device creating the student audio stream;
receiving by the digital classroom from the teacher client device a selection of:
 i) a first two or more students in the plurality of students for a breakout in a first breakout room, and
ii) a second two or more students in the plurality of students for the breakout in a second breakout room, wherein no student in the plurality of students is in more than one breakout room;
 receiving by the digital classroom a first selected subject matter (reads on “assigned into a group to collaborate on a specific task or exercise”: page 24 line 18) from the teacher client device for the first breakout room;
receiving by the digital classroom a second selected subject matter (reads on “assigned into a group to collaborate on a specific task or exercise”: page 24 line 18), different from the first selected subject matter, from the teacher client device for the second breakout room;
receiving by the digital classroom from the teacher client device a selected duration of the breakout;
disabling by the digital classroom the student audio stream of every student in the plurality of students not in the first breakout room to the first two or more students in the first breakout room for the duration of the breakout;
 disabling by the digital classroom the student audio stream of every student in the plurality of students not in the second breakout room to the second two or more students in the second breakout room for the duration of the breakout;
displaying by the digital classroom the first selected subject matter (for e.g., “Developing User Requirements” as shown in fig. 7) on the student client device of the two or more students in the first breakout room; and
displaying by the digital classroom the second selected subject matter (for e.g., “Developing User Requirements” as shown in fig. 7) on the student client device of the two or more students in the second breakout room (figs. 1-9; page 3 lines 12-17; page 5 lines 12-31; page 8 lines 24-30; page 9 lines 1-30; page 10 lines 18-31; page 12 lines 27-30; page 19 lines 21-34; page 20 lines 1-12; page 23 lines 11-21; page 24 lines 16-31; page 25 lines 1-34; page 26 lines 1-34; page 27 lines 1-30).

Laine differs from claim 1 in that he does not specifically disclose underlined part of claim limitations such as: disabling by the digital classroom the student audio stream of every student in the plurality of students not in the first breakout room to the first two or more students in the first breakout room for the duration of the breakout; and
disabling by the digital classroom the student audio stream of every student in the plurality of students not in the second breakout room to the second two or more students in the second breakout room for the duration of the breakout.
However, Teoh discloses: disabling by the digital classroom the student audio stream of every student in the plurality of students not in the first breakout room to the first two or more students in the first breakout room for the duration of the breakout; and
disabling by the digital classroom the student audio stream of every student in the plurality of students not in the second breakout room to the second two or more students in the second breakout room for the duration of the breakout (fig. 6; paragraphs: 0076-0077).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Laine’s system to provide for the following: disabling by the digital classroom the student audio stream of every student in the plurality of students not in the first breakout room to the first two or more students in the first breakout room for the duration of the breakout; and
disabling by the digital classroom the student audio stream of every student in the plurality of students not in the second breakout room to the second two or more students in the second breakout room for the duration of the breakout as this arrangement would facilitate to maintain privacy among different groups while communicating as taught by Teoch.
Regarding claims 6, 13, Laine further teaches: further comprising the steps of:
displaying by the digital classroom a real-time count down of the time remaining for the breakout to the teacher client device and the student client device for every student in the plurality of students; and
 triggered by an end of the time remaining for the breakout and without further action by the teacher or any student in the plurality of students, communicating by the digital classroom to the teacher client device and the plurality of student client devices:
 i) the teacher audio stream from the teacher, and
ii) the student audio stream from each student in the plurality of students (fig. 7 page 26 lines 13-16).
Laine differs from claim 7, 11, 14  in that he does not specifically disclose: further comprising the steps of: disabling by the digital classroom the student video stream of every student in the plurality of students not in the first breakout room to the first two or more students in the first breakout room for the duration of the breakout; and disabling by the digital classroom the student video stream of every student in the plurality of students not in the second breakout room to the second two or more students in the second breakout room for the duration of the breakout, further comprising the step of: disabling by the digital classroom the teacher audio stream to every student client device for every student in the plurality of students not in the same breakout room as the teacher.

However, Teoh discloses: further comprising the steps of: disabling by the digital classroom the student video stream of every student in the plurality of students not in the first breakout room to the first two or more students in the first breakout room for the duration of the breakout; and disabling by the digital classroom the student video stream of every student in the plurality of students not in the second breakout room to the second two or more students in the second breakout room for the duration of the breakout, further comprising the step of: disabling by the digital classroom the teacher audio stream to every student client device for every student in the plurality of students not in the same breakout room as the teacher (fig. 9, paragraphs: 0076-0077)
	
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Laine’s system to provide for the following: disabling by the digital classroom the student video stream of every student in the plurality of students not in the first breakout room to the first two or more students in the first breakout room for the duration of the breakout; and disabling by the digital classroom the student video stream of every student in the plurality of students not in the second breakout room to the second two or more students in the second breakout room for the duration of the breakout, further comprising the step of: disabling by the digital classroom the teacher audio stream to every student client device for every student in the plurality of students not in the same breakout room as the teacher as this arrangement would facilitate to maintain privacy among different groups while communicating as taught by Teoch.
Laine differs from claim 4 in that he does not specifically disclose: further comprising the step of: disabling by the digital classroom the teacher audio stream to every student client device for every student in the plurality of students not in the same breakout room as the teacher.
However, Teoh discloses: further comprising the step of: disabling by the digital classroom the teacher audio stream to every student client device for every student in the plurality of students not in the same breakout room as the teacher (paragraph: 0077: “According to one embodiment, the teacher station 902 will only be active in one of the three groups at any given point in time”.)
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Laine’s system to provide for the following:  further comprising the step of: disabling by the digital classroom the teacher audio stream to every student client device for every student in the plurality of students not in the same breakout room as the teacher as this arrangement would facilitate the teacher to focus on a given group during instruction as taught by Teoh.
Claim(s) 3, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laine in view of Teoh as applied to claim 1 above, and further in view of Nimiri et al. (US 2014/0267550A1, hereinafter Nimiri).
The combination differs from claims 3, 10 in that it does not specifically disclose: wherein the selection of the first two or more students comprises a selection mechanism of dragging and dropping corresponding two or more student tiles or two or more student icons onto an icon for the first breakout room displayed on the teacher client devise.
However, Nimiri discloses: wherein the selection of the first two or more students comprises a selection mechanism of dragging and dropping corresponding two or more student tiles or two or more student icons onto an icon for the first breakout room displayed on the teacher client devise (fig. 6; paragraph: 0047).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination to provide for the following: wherein the selection of the first two or more students comprises a selection mechanism of dragging and dropping corresponding two or more student tiles or two or more student icons onto an icon for the first breakout room displayed on the teacher client devise as this arrangement would provide user friendly user interface for crating breakout sessions as taught by Nimiri.
Claims 15-22 are allowed.
Claims 2, 5, 9, 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
--(US 2016/0043957A1) to Mendez et al. discuses method and device for latency adjustment which teaches: [0074] By way of example the classroom use case is taken. The teacher's voice is captured in the hub and sent to every student's device. Also, workgroups can be created composed of a subset of N students. Every student of this subgroup needs to hear the teacher's voice, plus the voice of every other student that belongs to this subgroup, but should not hear his own voice. This translates into the need for each student to receive N streams (the teacher plus N−1 student's voices). Therefore, in a direct communication, the transport link needs to carry N*N+1 streams, whereas in the hub topology, each stream is sent to the hub, mixed and personalized there, and sent it back to each student. That reduces the number of streams to N+1, which is way lower. This effect increases for larger N. For example if N=5, the number of streams in a non-hub topology would be 26, whereas the hub reduces it to 6. FIG. 9 illustrates all the signals coming to the hub and then independent mixers build a stream that is personalized for every listener.
--(US 2011/0283008A1) to Semelyansky discloses video class room which teaches: A method, system, and computer program product for providing full two-way interaction among participants at a large number of locations. A method for providing presentation services may comprise receiving an audio stream and a plurality of video streams of a presentation, wherein at least some of the plurality of transmitted video streams have different frame rates, resolutions, or both, receiving an audio stream and a video stream of each of a plurality of participants to the presentation, selectively transmitting the audio stream and the plurality of video streams of the presentation and the audio stream and the video stream of each of the plurality of participants to a presentation location and to each of the plurality of participants.
	--(US 2017/0195374A1) to Vu et al. discloses displaying content from multiple devices which teaches: Systems and methods of content sharing on a display are provided by establishing connections between a receiver, moderator client device and a plurality of member client devices via a local network that includes at most one node in the communication pathway between any two endpoints in the network, such as a display and one of the plurality of member client devices. The moderator client device transmits a request to promote a first one of the plurality of member client devices to the receiver, which then receives and transmits to the display content from the first one of the plurality of member client devices. The moderator client device also may monitor the screen displays of the plurality of member client devices; enable the receiver to simultaneously show on the display content from two or more of the plurality of member client devices; request transfer of data from the plurality of member client devices to the moderator client device; or delegate moderator authority or control to a subset of the member client devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELUR RAMAKRISHNAIA H whose telephone number is (571)272-8098. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on 27503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELUR RAMAKRISHNAIA H/Primary Examiner, Art Unit 2651